Citation Nr: 1632146	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for degenerative arthritis of the right knee, status post a torn lateral meniscus.  

2.  Entitlement to an increase in a 20 percent rating for degenerative arthritis of the left knee, status post a meniscectomy.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied an increase in a 30 percent rating for degenerative arthritis of the right knee, status post a torn lateral meniscus and denied an increase in a 20 percent rating for degenerative arthritis of the right knee, status post a meniscectomy.  By this decision, the RO also denied a TDIU.  

The issues have been recharacterized below to comport with the evidence of record.  

The issues of entitlement to an increase in a 30 percent rating for instability of the right knee; entitlement to an increase in a 10 percent rating for limitation of motion of the right knee; entitlement to an increase in a 20 percent rating for instability of the left knee; entitlement to an increase in a 10 percent rating for limitation of motion of the left knee; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was in receipt of a 10 percent rating for limitation of motion of the right knee under Diagnostic Code (DC) 5099-5003 for more than 20 years when the RO changed the DC under which he was rated to DC 5003-5257.

2.  The termination of the 10 percent rating for limitation of motion of the right knee under DC 5099-5003 was not proper.  

3.  The Veteran was in receipt of a 10 percent rating for limitation of motion of the left knee under Diagnostic Code (DC) 5099-5003 for more than 20 years when the RO changed the DC under which he was rated to DC 5003-5257.

4.  The termination of the 10 percent rating for limitation of motion of the left knee under DC 5099-5003 was not proper.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for limitation of motion of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, DC 5099-5003 (2015).  

2.  The criteria for restoration of a 10 percent rating for limitation of motion of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, DC 5099-5003 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability that has been continuously rated at or above any evaluation of disability for 20 years or more will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  

In a November 1968 rating decision, the Veteran was granted a 10 percent rating under DC 5099-5003 for limitation of motion of the right knee (listed as chondromalacia of the right knee) and a 10 percent rating under DC 5099-5003 for limitation of the left knee (listed as chondromalacia of the left knee).  In July 1969 and October 1973 rating decisions, the RO continued those ratings.  

In a March 1998 rating decision, the RO increased the rating for the Veteran's right knee disability to 30 percent under the criteria in DC 5257 and recoded the right knee disability from DC 5099-5033 to DC 5003-5257.  By this decision, the RO also increased the rating for the Veteran's left knee disability to 20 percent also under the criteria in DC 5257 and recoded the left knee disability from DC 5099-5033 to DC 5003-5257.  

The facts in this case are similar to those considered by the United States Court of Appeals for Veterans Claims (Court) in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case, the Veteran had been in receipt of a 10 percent rating under DC 5257 for more than 20 years when the RO changed the diagnostic codes under which the disability was rated to DC 5260 and 5261, and discontinued the rating under DC 5257.  The Court held that the rating under DC 5257 was protected, and the RO's actions constituted an impermissible reduction in a protected rating.  

In the instant appeal, as noted above, the 10 percent rating for limitation of motion of the right knee under DC 5099-5003 and the 10 percent rating for limitation of motion of the left knee under DC 5099-5003, were both in effect for more than 20 years when they were discontinued.  Under 38 C.F.R. § 3.951(b), as interpreted in Murray, the discontinuance was improper and the ratings are restored.  This action does not impact the separate rating based on instability of the right knee and the separate rating based on instability of the left knee, as such separate ratings are permissible where supported by the evidence.  See VAOPGCPREC No. 23-97 (1997), 62 Fed. Reg. 63, 604 (1997).  


ORDER

Restoration of 10 percent rating for limitation of motion of the right knee under DC 5099-5003 is granted.  

Restoration of 10 percent rating for limitation of motion of the left knee under DC 5099-5003 is granted.  




REMAND

The remaining issues on appeal are entitlement to an increase in a 30 percent rating for instability of the right knee; entitlement to an increase in a 10 percent rating for limitation of motion of the right knee; entitlement to an increase in a 20 percent rating for instability of the left knee; entitlement to an increase in a 10 percent rating for limitation of motion of the left knee; and entitlement to a TDIU.  

The Board has restored a 10 percent rating for limitation of motion of the right knee under DC 5099-5003 and a 10 percent rating for limitation of motion of the left knee under DC 5099-5003.  Given this change in circumstances, and to afford the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU.  

Additionally, the Veteran was last afforded a VA orthopedic examination, as to his service-connected right knee disabilities and left knee disabilities, in April 2005.  The diagnosis was chronic bilateral knee pain which was more likely than not due to advanced degenerative joint disease.  

The findings in that examination report are inadequate as to the right knee and left knee disabilities, in light of the Court's recent decision in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated examination of the Veteran's right knee and left knee disabilities is necessary prior to resolution of this appeal.  

The Board notes, however, that the Veteran was actually scheduled for a VA examination, as to his service-connected right knee and left knee disabilities, in June 2012.  There is a June 2012 notation in the record that the Veteran failed to report for the examination.  

The Board observes that recent treatment reports of record show that the Veteran has been homeless for various periods.  Further, there were letters of record during this appeal that were returned with a notation that they were unable to be forwarded.  The Board also notes that the actual notice for the June 2012 VA examination is not of record.  

Therefore, the Board finds that another attempt to schedule a VA examination, as to the Veteran's service-connected right and left knee disabilities, is needed in this particular case.  

The Board emphasizes that it is important that the Veteran report for his scheduled VA examination.  His failure to attend any scheduled VA examination without showing good cause may adversely affect his claim.  38 C.F.R. § 3.655 (2105).  Examples of good cause include, but are not limited to, the illness or hospitalization of a claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2015).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, as the Veteran's claim for a TDIU is inextricably intertwined with his claims for increased ratings for his service-connected limitation of motion of the right knee; instability of the right knee; limitation of motion of the left knee; and instability of the left knee, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee disabilities and left knee disabilities since June 2012.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his service-connected right knee and left knee disabilities and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right knee and left knee disabilities.  
Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  

The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee and left knee disabilities must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee and left knee disabilities and provide diagnoses of any pathology found.  

In examining the right knee and left knee disabilities, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee disability and the left knee disability, respectively, include recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and/or left knee are used repeatedly over a period of time.  The examiner must also determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


